DETAILED ACTION
Claims 1-30 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 is objected to because of the following informalities:
Claim 8, lines 2, 4-5, and 7, the claim uses the abbreviation “SSB” before stating the meaning of the abbreviation.
Claim 9, lines 3, 6, and 8, the claim uses the abbreviation “SSB” before stating the meaning of the abbreviation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “the signal” in line 1. It is not clear which signal “the signal” is referring back to as claim 7 which claim 8 depends from states “a signal” and claim 1 which claim 7 depends from recites a plurality of signals (“receive signals” and “the signal”). Applicant should amend the claims to make it clear which signal is being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 13-17, 25-27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0098370 A1 to Bangolae et al. (hereinafter “Bangolae”).

As per claim 1, Bangolae discloses a method of wireless communication performed by a wireless communication device (Bangolae Fig. 4), comprising: receiving a system information block (SIB) including configuration information associated with configuring operation of a plurality of repeaters (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.), wherein repeaters in the plurality of repeaters are configured to receive signals from first wireless communication devices and forward the signals to second wireless communication devices (Bangolae [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter. [0036] The relay UE will be in-coverage with the network in order to forward the data to the out-of-coverage remote UE. The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL). In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE.); and communicating in a set of resources based at least in part on the configuration information included in the SIB (Bangolae [0084] In one example, the sidelink relay resource configuration (SLrelayResourceConfiguration) parameter can indicate specific pool configuration information that the relay UE can use to communicate to the remote UE, which can potentially result in power savings. For example, this parameter can provide specific detailed resource configurations for the relay UE, and the relay UE may share this information with the remote UE or the in-coverage remote UE may also obtain this configuration via broadcast system information. This resource configuration may be used for an announcement of sidelink discovery in a same cell or inter-frequency cells. [0041] The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs).
As per claim 2, Bangolae discloses the method of claim 1, wherein the configuration information includes information associated with a cell-specific configuration that applies to each repeater of the plurality of repeaters (Bangolae [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.).
As per claim 3, Bangolae discloses the method of claim 1, wherein the configuration information is included in remaining minimum system information in the SIB or other system information in the SIB (Bangolae [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.).
As per claim 7, Bangolae the method of claim 1, wherein communicating in the set of resources comprises selectively forwarding a signal received in the set of resources based at least in part on the configuration information ((Bangolae [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter. [0036] The relay UE will be in-coverage with the network in order to forward the data to the out-of-coverage remote UE. The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL). In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE.)).
As per claim 13, Bangolae discloses the method of claim 1, wherein communicating in the set of resources comprises receiving a control message in the set of resources based at least in part on the configuration information (Bangolae [0079] FIG. 12 is exemplary abstract syntax notation (ASN) code describing a radio resource control (RRC) connection reconfiguration message. The RRC connection reconfiguration message can be communicated from an eNodeB to a relay UE, and used to initiate the UE's relay operation. When the eNodeB initiates the UE's relay operation in an existing RRC connection reconfiguration message, the RRC connection reconfiguration message can include a sidelink relay configuration field. The sidelink relay configuration field can include various parameters, such as a sidelink relay discovery start (SLrelayDiscoveryStart) parameter, a relay discovery periodicity (t_relayDiscoveryPeriodicity) parameter, a relay operation timer (t_relayOperationTimer) parameter, a sidelink maximum remote UE (SLmaxRemoteUEs) parameter, a sidelink relay resource configuration (SLrelayResourceConfiguration) parameter, a sidelink remote UE authorization (SLremoteUEAuthorization) parameter, and a sidelink relay control configuration (SLrelayControlConfiguration) parameter. Based on the reception of these parameters, the relay UE can be configured to act as a relay for a remote UE.).
As per claim 14, Bangolae discloses the method of claim 1, wherein the configuration information is associated with configuring a value for a parameter (Bangolae [0079] FIG. 12 is exemplary abstract syntax notation (ASN) code describing a radio resource control (RRC) connection reconfiguration message. The RRC connection reconfiguration message can be communicated from an eNodeB to a relay UE, and used to initiate the UE's relay operation. When the eNodeB initiates the UE's relay operation in an existing RRC connection reconfiguration message, the RRC connection reconfiguration message can include a sidelink relay configuration field. The sidelink relay configuration field can include various parameters, such as a sidelink relay discovery start (SLrelayDiscoveryStart) parameter, a relay discovery periodicity (t_relayDiscoveryPeriodicity) parameter, a relay operation timer (t_relayOperationTimer) parameter, a sidelink maximum remote UE (SLmaxRemoteUEs) parameter, a sidelink relay resource configuration (SLrelayResourceConfiguration) parameter, a sidelink remote UE authorization (SLremoteUEAuthorization) parameter, and a sidelink relay control configuration (SLrelayControlConfiguration) parameter. Based on the reception of these parameters, the relay UE can be configured to act as a relay for a remote UE.).
As per claim 15, Bagnolae discloses the method of claim 14, wherein the parameter is a maximum number of beams that can be used by the wireless communication device or is associated with configuring or scheduling the wireless communication device (Bangolae [0079] FIG. 12 is exemplary abstract syntax notation (ASN) code describing a radio resource control (RRC) connection reconfiguration message. The RRC connection reconfiguration message can be communicated from an eNodeB to a relay UE, and used to initiate the UE's relay operation. When the eNodeB initiates the UE's relay operation in an existing RRC connection reconfiguration message, the RRC connection reconfiguration message can include a sidelink relay configuration field. The sidelink relay configuration field can include various parameters, such as a sidelink relay discovery start (SLrelayDiscoveryStart) parameter, a relay discovery periodicity (t_relayDiscoveryPeriodicity) parameter, a relay operation timer (t_relayOperationTimer) parameter, a sidelink maximum remote UE (SLmaxRemoteUEs) parameter, a sidelink relay resource configuration (SLrelayResourceConfiguration) parameter, a sidelink remote UE authorization (SLremoteUEAuthorization) parameter, and a sidelink relay control configuration (SLrelayControlConfiguration) parameter. Based on the reception of these parameters, the relay UE can be configured to act as a relay for a remote UE.).
As per claim 16, Bangolae discloses the method of claim 14, wherein the value is a time offset value or is an offset or absolute value associated with controlling power of the wireless communication device (Bangolae [0042] In one example, the s-relay parameter (threshold relay lower) can represent a Uu link quality threshold above which a given UE can act as a relay. In other words, the given UE can have a link quality of a certain level in order to support acting as a relay for the remote UE 202. The Uu link quality threshold can be a Reference Signal Received Power (RSRP) and/or a Reference Signal Received Quality (RSRQ) threshold. The s-relay parameter (threshold relay lower) can be used to ensure that UEs in poor coverage situations do not become relays, thereby avoiding excess use of the cell's resources to carry the relayed traffic between the eNodeB 206 and the relay UE 204. In one example, the s-relay parameter can be defined as thresholdLowRelayUE or discoveryThresholdLowRelayUE or in a similar manner. The s-relay parameter can be a lower threshold above which a particular UE can act as a relay, and the threshold upper parameter is a parameter below which a particular UE can act as a relay and above which the particular UE cannot act as a relay. In other words, both the s-relay parameter and the threshold upper parameter provide a range within which a particular UE can act as a relay.).
As per claim 17, Bangolae discloses the method of claim 14, wherein communicating in the set of resources comprises transmitting or receiving a signal in the set of resources based at least in part on the value for the parameter (Bangolae [0042] In one example, the s-relay parameter (threshold relay lower) can represent a Uu link quality threshold above which a given UE can act as a relay. In other words, the given UE can have a link quality of a certain level in order to support acting as a relay for the remote UE 202. The Uu link quality threshold can be a Reference Signal Received Power (RSRP) and/or a Reference Signal Received Quality (RSRQ) threshold. The s-relay parameter (threshold relay lower) can be used to ensure that UEs in poor coverage situations do not become relays, thereby avoiding excess use of the cell's resources to carry the relayed traffic between the eNodeB 206 and the relay UE 204. In one example, the s-relay parameter can be defined as thresholdLowRelayUE or discoveryThresholdLowRelayUE or in a similar manner. The s-relay parameter can be a lower threshold above which a particular UE can act as a relay, and the threshold upper parameter is a parameter below which a particular UE can act as a relay and above which the particular UE cannot act as a relay. In other words, both the s-relay parameter and the threshold upper parameter provide a range within which a particular UE can act as a relay.).
As per claim 25, Bangolae discloses a method of wireless communication performed by a base station, comprising: determining configuration information associated with configuring operation of a plurality of repeaters, wherein repeaters in the plurality of repeaters are configured to receive signals from first wireless communication devices and forward the signals to second wireless communication devices (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.); and broadcasting a system information block (SIB) (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.), including the configuration information, for reception by at least the plurality of repeaters (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.).
As per claim 26, Bangolae discloses the method of claim 25, wherein the configuration information includes information associated with a cell-specific configuration that applies to each repeater of the plurality of repeaters (Bangolae [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.).
As per claim 27, Bangolae discloses the method of claim 25, wherein the configuration information is included in remaining minimum system information in the SIB or other system information in the SIB (Bangolae [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.).
As per claim 29, Bangolae discloses a wireless communication device for wireless communication (Bangolae Fig. 4), comprising: a memory (Bangolae [0117] memory); and one or more processors operatively coupled to the memory (Bangolae [0117] memory and processor), the memory and the one or more processors configured to: receive a system information block (SIB) including configuration information associated with configuring operation of a plurality of repeaters (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.); and communicate in a set of resources based at least in part on the configuration information included in the SIB (Bangolae [0084] In one example, the sidelink relay resource configuration (SLrelayResourceConfiguration) parameter can indicate specific pool configuration information that the relay UE can use to communicate to the remote UE, which can potentially result in power savings. For example, this parameter can provide specific detailed resource configurations for the relay UE, and the relay UE may share this information with the remote UE or the in-coverage remote UE may also obtain this configuration via broadcast system information. This resource configuration may be used for an announcement of sidelink discovery in a same cell or inter-frequency cells. [0041] The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs).
As per claim 30, Bangolae discloses a base station for wireless communication (Bangolae [0039] eNodeB), comprising: a memory (Bangolae [0039] memory); and one or more processors operatively coupled to the memory (Bangolae [0039] memory and processor), the memory and the one or more processors configured to: determine configuration information associated with configuring operation of a plurality of repeaters; and broadcast a system information block (SIB) (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.); and broadcasting a system information block (SIB) (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.), including the configuration information, for reception by at least the plurality of repeaters (Bangolae Fig. 4, SIB, and [0041] In one configuration, as part of initiating the UE-to-Network relay operation, the eNodeB 206 can broadcast a generic network configuration message to a plurality of UEs. In particular, the eNodeB 206 can broadcast a relay configuration information message that contains certain cell specific information. The relay configuration information message can be part of a novel system information block (SIB) that is broadcast from the eNodeB 206 to the plurality of UEs, or the relay configuration information message can be part of an existing SIB that is broadcast from the eNodeB 206 to the plurality of UEs. In one example, the relay configuration information message can include various generic relay-related cell-wide configuration parameters (or relay configuration parameters), such as an s-relay parameter (threshold relay lower), a threshold relay upper parameter, a relay mobility configuration parameter, an initiate relay from idle parameter, and a relay operation supported parameter.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 10-12, 18-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae as applied to claims 1-3, 7, 13-17, 25-27, and 29-30 above, and further in view of US 2018/0270801 A1 to Novlan et al. (hereinafter “Novlan”).

As per claim 4, Bangolae discloses the method of claim 1, wherein the configuration information is associated with partitioning resources associated with an access procedure into a first set of resources and a second set of resources.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein the configuration information is associated with partitioning resources associated with an access procedure into a first set of resources and a second set of resources (Novlan [0282-0283] a set of MBSFN subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If a MBSFN subframe is configured for D2D transmission, the whole MBSFN subframe except the PDCCH control region is reserved for D2D transmission, i.e., PMCH, unicast PDSCH, EPDCCH are not transmitted in the subframe. [0284] a set of physical resource block (PRB) pairs in a set of MBSFN subframes can be configured for D2D transmission. In this case, the set of physical resource blocks pairs within the MBSFN subframe is reserved for D2D transmission by the network; the network is not supposed to transmit signals in the set of physical resource block pairs. The other physical resource blocks within the same subframe can still be used for unicast PDSCH transmission or EPDCCH transmission, i.e., physical resource blocks for unicast PDSCH, EPDCCH and D2D transmission can be multiplexed in frequency in the same MBSFN subframe. [0356-0359] the UE determines if a DCI detected is for cellular operation or D2D operation from the location of the detected DCI in the PDCCH/EPDCCH control region. For example, the whole PDCCH/EPDCCH search space can be partitioned into two parts, wherein if a DCI is detected in a first search space, the DCI is determined to be for cellular operation and if a DCI is detected in a second search space, the DCI is determined to be for D2D resource assignment.). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 5, Bangolae and Novlan disclose the method of claim 4, wherein the first set of resources is a set of resources in which signals are not to be forwarded by the plurality of repeaters and the second set of resources is a set of resources in which signals are to be forwarded by the plurality of repeaters.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein the first set of resources is a set of resources in which signals are not to be forwarded by the plurality of repeaters and the second set of resources is a set of resources in which signals are to be forwarded by the plurality of repeaters (Novlan [0282-0283] a set of MBSFN subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If a MBSFN subframe is configured for D2D transmission, the whole MBSFN subframe except the PDCCH control region is reserved for D2D transmission, i.e., PMCH, unicast PDSCH, EPDCCH are not transmitted in the subframe. [0284] a set of physical resource block (PRB) pairs in a set of MBSFN subframes can be configured for D2D transmission. In this case, the set of physical resource blocks pairs within the MBSFN subframe is reserved for D2D transmission by the network; the network is not supposed to transmit signals in the set of physical resource block pairs. The other physical resource blocks within the same subframe can still be used for unicast PDSCH transmission or EPDCCH transmission, i.e., physical resource blocks for unicast PDSCH, EPDCCH and D2D transmission can be multiplexed in frequency in the same MBSFN subframe. [0356-0359] the UE determines if a DCI detected is for cellular operation or D2D operation from the location of the detected DCI in the PDCCH/EPDCCH control region. For example, the whole PDCCH/EPDCCH search space can be partitioned into two parts, wherein if a DCI is detected in a first search space, the DCI is determined to be for cellular operation and if a DCI is detected in a second search space, the DCI is determined to be for D2D resource assignment.). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 10, Bangolae discloses the method of claim 1, wherein the configuration information is associated with configuring a parameter associated with control messages.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein the configuration information is associated with configuring a parameter associated with control messages (Novlan [0327] In a second method of D2D resource assignment signaling, a D2D resource assignment can be signaled by the network via a PDCCH/EPDCCH using a Downlink Control Information (DCI) format. The DCI format for indicating resource assignment can be based on an existing DCI format that the UE is already monitoring in order not to increase the number of PDCCH/EPDCCH blind decodes that the UE has to perform. In one example, this DCI format can be based on DCI format 1A; other DCI formats can also be used. Alternatively, a new DCI format can be specified. The CRC of the PDCCH can be scrambled by the C-RNTI of the UE. In this case, there is a need to specify how the UE can determine that the PDCCH detected is for D2D resource assignment, rather than for other purposes such as for conventional downlink assignment or for PDCCH order to trigger a random access procedure.). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 11, Bangolae and Novlan disclose the method of claim 10, wherein the parameter is associated with a cell-specific physical downlink control channel (PDCCH) for a downlink control information (DCI) format to be used for the control messages.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein the parameter is associated with a cell-specific physical downlink control channel (PDCCH) for a downlink control information (DCI) format to be used for the control messages (Novlan [0327] In a second method of D2D resource assignment signaling, a D2D resource assignment can be signaled by the network via a PDCCH/EPDCCH using a Downlink Control Information (DCI) format. The DCI format for indicating resource assignment can be based on an existing DCI format that the UE is already monitoring in order not to increase the number of PDCCH/EPDCCH blind decodes that the UE has to perform. In one example, this DCI format can be based on DCI format 1A; other DCI formats can also be used. Alternatively, a new DCI format can be specified. The CRC of the PDCCH can be scrambled by the C-RNTI of the UE. In this case, there is a need to specify how the UE can determine that the PDCCH detected is for D2D resource assignment, rather than for other purposes such as for conventional downlink assignment or for PDCCH order to trigger a random access procedure.). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 12, Bangolae and Novlan disclose the method of claim 10, wherein the parameter is associated with a bandwidth part configuration associated with the control messages.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein the parameter is associated with a cell-specific physical downlink control channel (PDCCH) for a downlink control information (DCI) format to be used for the control messages (Novlan [0327] In a second method of D2D resource assignment signaling, a D2D resource assignment can be signaled by the network via a PDCCH/EPDCCH using a Downlink Control Information (DCI) format. The DCI format for indicating resource assignment can be based on an existing DCI format that the UE is already monitoring in order not to increase the number of PDCCH/EPDCCH blind decodes that the UE has to perform. In one example, this DCI format can be based on DCI format 1A; other DCI formats can also be used. Alternatively, a new DCI format can be specified. The CRC of the PDCCH can be scrambled by the C-RNTI of the UE. In this case, there is a need to specify how the UE can determine that the PDCCH detected is for D2D resource assignment, rather than for other purposes such as for conventional downlink assignment or for PDCCH order to trigger a random access procedure. [0120] The information carried by the D2D-SIB can include at least one of the following: [0121] 1. D2D-ChannelList including one or more d2d-ChannelIds [0122] 2. For each D2D transmission channel identity (d2d-ChannelId): [0123] The DL or UL subframe configuration (subframe periodicity and subframe offset); [0124] A set of physical resource blocks (number of PRBs and its location within the system bandwidth) [0125] Other alternatives for a D2D transmission channel can be a set of Orthogonal Frequency-Division Multiplexing (OFDM) symbols of D2D subframes or a set of resource blocks of D2D subframes. [0126] D2D RS port configuration (port index, D2D RS scrambling identity).). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 18, Bangolae discloses the method of claim 1, wherein the configuration information includes a default time division duplexing (TDD) configuration associated with determining a forwarding direction for the set of resources.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein the configuration information includes a default time division duplexing (TDD) configuration associated with determining a forwarding direction for the set of resources (Novlan [0302] Examples are illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0305] Multiple D2D transmission channels can be defined for the uplink resource reserved for D2D transmission. Each D2D transmission channel occupies a subset of the uplink resource reserved for D2D transmission. A D2D transmission channel can be transmitted in one or multiple D2D subframes (e.g., in periodic or aperiodic manner). In one example, D2D transmission channels can be multiplexed in time (same as FIG. 22 or FIG. 23). In another example, D2D transmission channels can be multiplexed in both time and frequency (FIG. 24). Spatial reuse of D2D transmission channels can also be done if more than one D2D RS ports or sequences can be defined (further details in Embodiment P3). Therefore, a D2D transmission channel can be defined by one or more of the following: [0306] The uplink subframes configuration (subframe periodicity and subframe offset)). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 19, Bangolae and Novlan discloses the method of claim 18, wherein the forwarding direction is one of: a downlink forwarding direction, an uplink forwarding direction, a full-duplex forwarding direction, or a null forwarding direction.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses a downlink forwarding direction ([0120] The information carried by the D2D-SIB can include at least one of the following: [0121] 1. D2D-ChannelList including one or more d2d-ChannelIds [0122] 2. For each D2D transmission channel identity (d2d-ChannelId): [0123] The DL or UL subframe configuration (subframe periodicity and subframe offset);), an uplink forwarding direction (Novlan [0302] Examples are illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0305] Multiple D2D transmission channels can be defined for the uplink resource reserved for D2D transmission. Each D2D transmission channel occupies a subset of the uplink resource reserved for D2D transmission. A D2D transmission channel can be transmitted in one or multiple D2D subframes (e.g., in periodic or aperiodic manner). In one example, D2D transmission channels can be multiplexed in time (same as FIG. 22 or FIG. 23). In another example, D2D transmission channels can be multiplexed in both time and frequency (FIG. 24). Spatial reuse of D2D transmission channels can also be done if more than one D2D RS ports or sequences can be defined (further details in Embodiment P3). Therefore, a D2D transmission channel can be defined by one or more of the following: [0306] The uplink subframes configuration (subframe periodicity and subframe offset)). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 20, Bangolae discloses the method of claim 18, wherein communicating in the set of resources comprises selectively forwarding a signal received in the set of resources based at least in part on the default TDD configuration.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses wherein communicating in the set of resources comprises selectively forwarding a signal received in the set of resources based at least in part on the default TDD configuration ([0120] The information carried by the D2D-SIB can include at least one of the following: [0121] 1. D2D-ChannelList including one or more d2d-ChannelIds [0122] 2. For each D2D transmission channel identity (d2d-ChannelId): [0123] The DL or UL subframe configuration (subframe periodicity and subframe offset) and Fig. 12). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).
As per claim 28, Bangolae discloses the method of claim 25, wherein the configuration information is at least one of: associated with partitioning resources associated with an access procedure into a first set of resources and a second set of resources, configuring a parameter associated with control messages, configuring a value for a parameter, includes a default time division duplexing (TDD) configuration associated with determining a forwarding direction for a set of resources, or includes a random access channel (RACH) configuration associated with an access procedure.
Bangolae may not explicitly disclose, but Novlan, which is in the same field of endeavor, discloses associated with partitioning resources associated with an access procedure into a first set of resources and a second set of resources, configuring a parameter associated with control messages (Novlan [0282-0283] a set of MBSFN subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If a MBSFN subframe is configured for D2D transmission, the whole MBSFN subframe except the PDCCH control region is reserved for D2D transmission, i.e., PMCH, unicast PDSCH, EPDCCH are not transmitted in the subframe. [0284] a set of physical resource block (PRB) pairs in a set of MBSFN subframes can be configured for D2D transmission. In this case, the set of physical resource blocks pairs within the MBSFN subframe is reserved for D2D transmission by the network; the network is not supposed to transmit signals in the set of physical resource block pairs. The other physical resource blocks within the same subframe can still be used for unicast PDSCH transmission or EPDCCH transmission, i.e., physical resource blocks for unicast PDSCH, EPDCCH and D2D transmission can be multiplexed in frequency in the same MBSFN subframe. [0356-0359] the UE determines if a DCI detected is for cellular operation or D2D operation from the location of the detected DCI in the PDCCH/EPDCCH control region. For example, the whole PDCCH/EPDCCH search space can be partitioned into two parts, wherein if a DCI is detected in a first search space, the DCI is determined to be for cellular operation and if a DCI is detected in a second search space, the DCI is determined to be for D2D resource assignment.), configuring a value for a parameter (Novlan [0327] In a second method of D2D resource assignment signaling, a D2D resource assignment can be signaled by the network via a PDCCH/EPDCCH using a Downlink Control Information (DCI) format. The DCI format for indicating resource assignment can be based on an existing DCI format that the UE is already monitoring in order not to increase the number of PDCCH/EPDCCH blind decodes that the UE has to perform. In one example, this DCI format can be based on DCI format 1A; other DCI formats can also be used. Alternatively, a new DCI format can be specified. The CRC of the PDCCH can be scrambled by the C-RNTI of the UE. In this case, there is a need to specify how the UE can determine that the PDCCH detected is for D2D resource assignment, rather than for other purposes such as for conventional downlink assignment or for PDCCH order to trigger a random access procedure.), includes a default time division duplexing (TDD) configuration associated with determining a forwarding direction for a set of resources (Novlan [0302] Examples are illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0305] Multiple D2D transmission channels can be defined for the uplink resource reserved for D2D transmission. Each D2D transmission channel occupies a subset of the uplink resource reserved for D2D transmission. A D2D transmission channel can be transmitted in one or multiple D2D subframes (e.g., in periodic or aperiodic manner). In one example, D2D transmission channels can be multiplexed in time (same as FIG. 22 or FIG. 23). In another example, D2D transmission channels can be multiplexed in both time and frequency (FIG. 24). Spatial reuse of D2D transmission channels can also be done if more than one D2D RS ports or sequences can be defined (further details in Embodiment P3). Therefore, a D2D transmission channel can be defined by one or more of the following: [0306] The uplink subframes configuration (subframe periodicity and subframe offset)). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications (Novlan [0002]). The purpose of Novlan is to wireless communication systems, more specifically, to a protocol for device-to-device (D2D) communications. (Novlan [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novlan with Bangolae, to efficiently allocate resources and avoid potential interference issues (Novlan [0090]) and to reduce the signaling overhead, protocol complexity and resource utilization (Novlan [0187]).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae and Novlan as applied to claims 1-5, 7, 10-20, and 25-28 above, and further in view of US 2020/0053796 A1 to Agiwal (hereinafter “Agiwal”).

As per claim 6, Bangolae and Novlan disclose the method of claim 4, wherein the configuration information indicates a set of synchronization signal block (SSB) indices associated with either the first set of resources or the second set of resources.
Bangolae may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses wherein the configuration information indicates a set of synchronization signal block (SSB) indices associated with either the first set of resources or the second set of resources (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.). The purpose of Agiwal is to a method and apparatus for selecting RACH Occasions for System Information Request (Agiwal [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Bangolae, to reduce latency and avoid unnecessary transmissions (Agiwal [0095]).

Claim(s) 8-9 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae as applied to claims 1-3, 7, 13-17, 25-27, and 29-30 above, and further in view of Agiwal.

As per claim 8, Bangolae discloses the method of claim 7, wherein the signal is associated with at least one of: an SSB corresponding to an SSB index of a set of SSB indices, a physical downlink control channel (PDCCH) associated with scheduling remaining minimum system information associated with the SSB, a random access channel (RACH) message associated with the SSB, or a PDCCH associated with scheduling a RACH response for the RACH message associated with the SSB.
Bangolae may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses an SSB corresponding to an SSB index of a set of SSB indices (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.), a physical downlink control channel (PDCCH) associated with scheduling remaining minimum system information associated with the SSB (Agiwal Page 9 TABLE 3B Determination of PO - if RMSI (or SIB 1) multiplexing pattern is 2 or 3 and SSB periodicity is 5ms, PO is the set of PDCCH monitoring occasions for RMSI in 1st half frame of paging frame (PF) determined by a UE. In other words PO is 1st half frame of radio frame. The UE obtains the RMSI (or SIB 1) multiplexing pattern index and SSB periodicity from system information. - if RMSI (or SIB 1) multiplexing pattern is 2 or 3 and SSB periodicity is other than 5ms, PO is the set of PDCCH monitoring occasions for RMSI in the paging frame (PF) determined by a UE. A UE obtains the RMSI (or SIB 1) multiplexing pattern index and SSB periodicity from system information. - if RMSI (or SIB 1) multiplexing pattern is 1, PO is the set of PDCCH monitoring occasions for RMSI where the set of RMSI occasions starts in PF and last RMSI occasion of that set may be in PF or in PF+1 as determined by RMSI monitoring occasion configuration. A UE obtains the RMSI (or SIB 1) multiplexing pattern index and SSB periodicity from system information.), a random access channel (RACH) message associated with the SSB (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.). The purpose of Agiwal is to a method and apparatus for selecting RACH Occasions for System Information Request (Agiwal [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Bangolae, to reduce latency and avoid unnecessary transmissions (Agiwal [0095]).
As per claim 9, Bangolae discloses the method of claim 1, wherein communicating in the set of resources comprises: selecting a synchronization signal block (SSB) to be used in association with performing an access procedure based at least in part on the configuration information; identifying the set of resources based at least in part on the selected SSB; and receiving the selected SSB in the set of resources.
Bangolae may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses selecting a synchronization signal block (SSB) to be used in association with performing an access procedure based at least in part on the configuration information (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.); identifying the set of resources based at least in part on the selected SSB (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.); and receiving the selected SSB in the set of resources (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X. 0127] In step 1010, the UE identifies whether that the UE has received RAR corresponding to random access preamble transmitted by the UE during the RAR window.). The purpose of Agiwal is to a method and apparatus for selecting RACH Occasions for System Information Request (Agiwal [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Bangolae, to reduce latency and avoid unnecessary transmissions (Agiwal [0095]).
As per claim 21, Bangolae discloses the method of claim 1, wherein the configuration information includes a random access channel (RACH) configuration associated with an access procedure.
Bangolae may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses wherein the configuration information includes a random access channel (RACH) configuration associated with an access procedure (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.). The purpose of Agiwal is to a method and apparatus for selecting RACH Occasions for System Information Request (Agiwal [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Bangolae, to reduce latency and avoid unnecessary transmissions (Agiwal [0095]).
As per claim 22, Bangolae and Agiwal disclose the method of claim 21, wherein the access procedure is one of: an initial access procedure, a contention free random access procedure, or a contention based random access procedure.
Bangolae may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses wherein the access procedure is one of: an initial access procedure, a contention free random access procedure, or a contention based random access procedure (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.). The purpose of Agiwal is to a method and apparatus for selecting RACH Occasions for System Information Request (Agiwal [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Bangolae, to reduce latency and avoid unnecessary transmissions (Agiwal [0095]).
As per claim 23, Bangolae and Agiwal disclose the method of claim 21, wherein communicating in the set of resources comprises sending a RACH signal in the set of resources based at least in part on the RACH configuration associated with the access procedure.
Bangolae may not explicitly disclose, but Agiwal, which is in the same field of endeavor, discloses wherein the access procedure is one of: an initial access procedure, a contention free random access procedure, or a contention based random access procedure (Agiwal [0055] For SI message(s) corresponding to an entry in the list si-RequestResources, ra-PreambleStartIndex indicates the RACH preambles to be used for requesting these SI message(s). A UE may select a SSB and then a RACH preamble from the RACH preambles indicated by ra-PreambleStartIndex for requesting these SI message(s). [0057] In one example, the RACH preamble selected (as explained above) by a UE for requesting these SI message(s), can be transmitted only in the PRACH configuration period indicated by ra-ConfigurationPeriodIndex. PRACH configuration periods in SI request period are sequentially numbered from zero. ra-ConfigurationPeriodIndex is the index of PRACH configuration period in SI request period. SI request period in multiple of PRACH configuration period is signalled in SI-RequestConfig. [0059] Referring to FIGS. 1A and 1B, the first SI request period starts from SFN 0. For example, as shown in FIGS. 1A and 1B, SIB 1 indicates in si-SchedulingInfo that SI Msg1: Broadcasted; SI Msg2: provided On Demand; SI Msg3: provided On Demand. SIB 1 also indicates that SI request period is equal to M PRACH configuration periods. SIB 1 also indicates that ra-ConfigurationPeriodIndex is X for SI Msg2, ra-ConfigurationPeriodIndex is Y for SI Msg3. So in this example, for acquiring SI Msg2, a UE may transmit the PRACH preamble selected based on SSB and ra-PreambleStartIndex, in the RACH occasions of PRACH configuration period X in SI request period. The UE may select one of the RACH occasion in PRACH configuration period X in SI request period based on ra-ssb-OccasionMaskIndex. ra-ssb-OccasionMaskIndex indicates which of RACH occasions amongst all the RACH occasions associated with selected SSB, the UE can select in the PRACH configuration period X.). The purpose of Agiwal is to a method and apparatus for selecting RACH Occasions for System Information Request (Agiwal [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agiwal with Bangolae, to reduce latency and avoid unnecessary transmissions (Agiwal [0095]).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae as applied to claims 1-3, 7, 13-17, 25-27, and 29-30 above, and further in view of US 2020/0412519 A1 to Krishnaswamy et al. (hereinafter “Krishnaswamy”).

As per claim 24, Bangolae discloses the method of claim 1, wherein the wireless communication device is an analog millimeter wave repeater.
Bangolae may not explicitly disclose, but Krishnaswamy, which is in the same field of endeavor, discloses wherein the wireless communication device is an analog millimeter wave repeater (Krishnaswamy [0106] Various aspects related to Millimeter Wave Repeaters will now be described. The repeaters of the present invention are in many embodiments Millimeter Wave Repeaters. The main difference between repeaters for millimeter wave systems and those for sub-6 GHz systems is that millimeter wave systems use antenna arrays for communication. Antenna arrays allow the formation of beams which allow the signal to be focused in the direction of interest, thereby overcoming some of the propagation challenges at these frequencies. In various embodiments a millimeter wave repeater will have separate antenna arrays for the donor and service sides. For example, the donor-side antenna array could be of size 256 antenna elements and so can the service side.). The purpose of Krishnaswamy is to wireless communications methods and apparatus, and more particularly to repeater methods and apparatus (Krishnaswamy [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krishnaswamy with Bangolae, to overcome  propagation challenges (Krishnaswamy [0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476